DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 7/8/2022.  Claims 1, 6, 8, 12 and 15 have been amended.  Claims 5 and 11 have been cancelled.  Claims 1, 3, 6, 8, 12, 14 and 15 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 8, 12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, apparatus of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite: 
1. A method for identifying identity information, comprising: acquiring user data from a server of a website, the user data comprising identity information and account information of a user; 
based on a computer-implemented relationship diagram, establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data,
wherein the establishing the association relationship comprises establishing the relationship diagram corresponding to the user data, wherein the relationship diagram comprises an identity node for representing the identity information in the user data and account nodes for representing the account information in the user data, and the relationship diagram comprises a connection line between an account node and the identity node that are bound, and a connection line between two account nodes having common features; 
determining a risk value of target identity information in the user data according to the established association relationships, and comparing the determined risk value with a specified threshold; 
in response to the determined risk value being greater than the specified threshold, determining, for current account information in account information bound to the target identity information, an authentication device corresponding to the current account information; and  
determining a quantity of accounts authenticated in the authentication device, and in response to the determined quantity of accounts authenticated in the authentication device being greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information;
wherein among paths connecting a first account node and a second account node in the relationship diagram, a path comprising fewest connection lines is used as a shortest path between the first account node and the second account node; and 
the determining the risk value of target identity information in the user data comprises: counting, in the established relationship diagram, a number of shortest paths where a target identity node representing the target identity information is located, and counting a total number of shortest paths in the relationship diagram; and 
determining a ratio of the number of the shortest paths where the target identity node is located to the total number of the shortest paths in the relationship diagram as the risk value of the target identity information.

Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial or legal interaction of protecting customer identity for the purpose, as described in the specification in at least paragraph [0023], of preventing fraud.  Fraud prevention and identity protection is a legal requirement in the U.S. of service providers according to numerous laws and regulations.  Please see, for example, the Gramm-Leach-Bliley Act of 1999.  The features previously added to claims 1, 8 and 15 related to graph theory and betweenness centrality are further grouped in the mathematical concepts grouping of abstract ideas.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial or legal interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 8 and 15 of a processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 8 and 15 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, identifying fraudulent accounts through linkage to bad actors using relationship graphs and multiple accounts tied to a same user as a fraud indicator are well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 2/25/2021, 6/8/2021, 12/30/2021, 4/12/2022 and the present OA.  Moreover, the processor and memory of claims 1, 8 and 15 are known devices, as discussed in paragraphs [0034], [0035] and [0039]-[0041] of the Applicant’s specification.   Accordingly, claims 1, 8 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 3, 6, 12 and 14 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, dependent claims 3, 6, 12 and 14 refine the abstract idea by using generic computer components to analyze data (insignificant extra-solution activity, MPEP 2106.05(g)) by implementing the known activity of a relationship diagram and thresholds to identify fraud risk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0201048) in view of Bookbinder (US 2007/0204033) and further in view of Westphal (US 2018/0295204).
Claim 1 recites:
A method for identifying identity information, comprising: (Lin, Fig. 1, [0053], method of identifying user)
acquiring user data from server of a website, the user data comprising identity information and account information of a user; (Lin, Fig. 1, [0054], block 101 obtains accounts and user identities; Fig. 1, [0055], server records account and user identities associated with each website user)
based on a computer-implemented relationship diagram, establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data, (Lin, Fig. 1, [0057], connecting account nodes and user identity nodes having association relationship therebetween; [0165], methods implemented through a computer program instructing related hardware)
wherein the establishing the association relationship comprises establishing the relationship diagram corresponding to the user data, wherein the relationship diagram comprises an identity node for representing the identity information in the user data and account nodes for representing the account information in the user data, and the relationship diagram comprises a connection line between an account node and the identity node that are bound, and a connection line between two account nodes having common features; (Lin, Fig. 1, [0057], connecting account nodes and user identity nodes having association relationship therebetween; Fig. 2, [0058], connecting line)
determining a risk value of target identity information in the user data according to the established association relationships, and comparing the determined risk value with a specified threshold;  (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user) 
in response to the determined risk value being greater than the specified threshold, determining, for current account information in account information bound to the target identity information, an authentication device corresponding to the current account information; and (Lin, Figs. 4-1, 4-2, 4-3, 4-4, [0069], if nodes A and C are user identity nodes and nodes B, D and E are account nodes in FIGS. 4-1, 4-2, 4-3 and 4-4, accounts that correspond to nodes B, D and E form an account group, and the account group is bound to a same website user; [0005], user identity includes IP address, user ID, MAC address, etc, where identity nodes corresponds to authentication device under BRI)
determining a quantity of accounts authenticated in the authentication device, and in response to the determined quantity of accounts authenticated in the authentication device being greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information;  (Lin, [0005]-[0006], the background section of Lin notes the well-known technique of associating fraudulent accounts with a user identity; [0073], calculating account density includes counting all of the accounts as “n”; [0083], normal ranges for an account density.  Lin does not specifically disclose that when determined quantity of accounts authenticated in the authentication device is greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information.  However, excessive accounts tied to a single device raising fraud alarms is well known as evidenced by Bookbinder, [0047], discussing fraud detector 202 monitors a threshold value for number of accounts per ISP subscriber account.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the account density of Lin to further include flagging an account as suspicious depending on excessive accounts authenticated by an authentication device as disclosed in Bookbinder since an easy way of catching fraudulent accounts is to tie them to the same computer as discussed in Lin, [0005].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bookbinder in Lin since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of detecting network users and one of ordinary skill in the art would recognize the combination to be predictable.)
wherein among paths connecting a first account node and a second account node in the relationship diagram, a path comprising fewest connection lines is used as a shortest path between the first account node and the second account node; and (Lin, Fig. 2, [0058], graph theory, path.  Lin does not specifically disclose a path comprising fewest connection lines is used as a shortest path between the first account node and the second account node.  Westphal, [0055], discusses the shortest path between two nodes is the path that passes through the fewest number of nodes.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Lin to include the shortest path of Westphal in order to use graph theory to find relationships between nodes as discussed in Westphal, [0003] and Lin, [0058].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Westphal in Lin as modified by Bookbinder since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, all three references are in the field of detecting users and one of ordinary skill in the art would recognize the combination to be predictable.)
the determining the risk value of target identity information in the user data comprises: counting, in the established relationship diagram, a number of shortest paths where a target identity node representing the target identity information is located, and counting a total number of shortest paths in the relationship diagram; and determining a ratio of the number of the shortest paths where the target identity node is located to the total number of the shortest paths in the relationship diagram as the risk value of the target identity information.  (Lin, Fig. 1, [0070]-[0077], block 104 computes an account density and a fraud account closing rate using a ratio.  Lin does not specifically disclose counting, in the established relationship diagram, a number of shortest paths where a target identity node representing the target identity information is located, and counting a total number of shortest paths in the relationship diagram; and determining a ratio of the number of the shortest paths where the target identity node is located to the total number of the shortest paths in the relationship diagram as the risk value of the target identity information.  Westphal, [0006], discloses determining a centrality for a node comprises determining a sum of the ratio of a number of shortest paths from the number of user paths to a total number of shortest paths.  Please also see Westphal, [0054]-[0058], discussing betweenness centrality.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the algorithm to determine a risk value of Lin with the betweenness centrality algorithm of Westphal since a high centrality score reflects a high topological connectivity for a node in a network as discussed in Westphal, [0003], which corresponds to the account density in Lin, [0079].)  
Claims 8 and 15 correspond to claim 1 are rejected on the same grounds.  Regarding apparatus claim 8, Lin, Fig. 11, [0166], processor 1101 and memory 1103.  Regarding CRM claim 15, Lin, [0167], computer readable media.
Claim 3 recites:
The method according to claim 1, wherein the two pieces of account information having common features comprises at least one of: the two pieces of account information having an interaction behavior; the two pieces of account information being bound to a same object; or the two pieces of account information being logged-in on a same device.  (Lin, Figs. 4-1 – 4-4, [0069], directly associated accounts correspond to group of accounts associated with same user identity; see also [0005] discussing IP address reading on same device)  
Claim 14 corresponds to claim 3 and is rejected on the same grounds.
Claim 6 recites:
The method according to claim 1, further comprising: extracting the account information bound to the target identity information from the user data in response to the determined risk value being greater than the specified threshold, and (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user) 
screening the suspicious account information out from the account information bound to the target identity information.  (Lin, [0084], system may monitor all the accounts in the dangerous account group and close the accounts if needed)
Claim 12 corresponds to claim 6 and is rejected on the same grounds.


Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  As noted in the title and recited in the claims, the invention is directed to identifying identity information, to mitigate the risk of a fraudulent transaction, which is a commercial interaction, i.e., performance guaranty, while the safeguarding of customer identities is a legal obligation in the U.S. and within the groupings of abstract ideas discussed in the 2019 PEG.  The features added to claims 1, 8 and 15 related to graph theory and the betweenness centrality algorithm are further grouped in the mathematical concepts grouping of abstract ideas.  Regarding the argued computer-implemented features, it is respectfully noted that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “"analyzes the association between identity information and account information to determine whether the identity information is fraudulently used. Even if a fraudster changes a usage environment of an account, the method can still identify whether the account is in an abnormal state based on whether there are common features between the account and other accounts, thereby improving the efficiency of identifying identity information"", do not fall into one of these categories and instead is adding insignificant extra-solution activity.  It is also respectfully noted that language from the claims is not cited.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  The Applicants argue the Berkheimer factors were not satisfied.  In response, it is respectfully noted that numbered paragraph 8 of the OA dated 2/25/2021, numbered paragraph 8 of the OA dated 6/8/2021 and numbered paragraph 11 of the OA dated 12/30/2021 noted that numerous references have been cited on the PTO-892s attached to these OAs as evidence that identifying fraudulent accounts through linkage to bad actors using relationship graphs is known activity.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Lin does not teach or suggest "counting, in the established relationship diagram, a number of shortest paths where a target identity node representing the target identity information is located, and counting a total number of shortest paths in the relationship diagram; and determining a ratio of the number of the shortest paths where the target identity node is located to the total number of the shortest paths in the relationship diagram as the risk value of the target identity information".  Lin notes in the background section, paragraphs [0005] and [0006], the well-known technique of associating fraudulent accounts with a user identity.  Bookbinder, [0047], was then relied to show the well-known technique of an excessive number of accounts tied to a user setting off an alarm.  Westphal, [0006] and [0054]-[0058], has been added to more clearly show that the algorithm for determining a centrality for a node comprises determining a sum of the ratio of a number of shortest paths from the number of user paths to a total number of shortest paths is known.  The PTO-892 attached to the present OA lists several references showing that this algorithm, referred to as betweenness centrality, is known activity.  It is further respectfully noted that Lin discusses associating fraudulent accounts with a user identity is so well known that fraudulent website users employ different computers to register a plurality of accounts.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method identifying identity information to determine suspicious accounts in the technical environment of a networked computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, identifying fraudulent accounts through linkage to bad actors using relationship graphs and excessive accounts tied to a single identity raising alarms are all familiar elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Pyati (US 2019/0311301) discusses hierarchal clustering methods including betweenness centrality, [0063], in connection with a fraud prevention service 628, [0145], [0156].
Unni (US 2019/0264916) discusses betweenness is the sum of the ratio of the number of shortest paths between two grid points passing through a particular grid point to the total number of shortest paths between those two grid points, [0056].
Mei (US 2019/0251583) discusses betweenness centrality refers to a ratio of the number of the shortest paths of nodes pair passing through a certain node in the network to a total number of the shortest paths of nodes pair, which represents a control effect of one node on other nodes, that is, a global control capability, [0083].
Heath (US 2018/0211718) discusses a betweenness centrality algorithm, [0286].
Wandelmer (US 2017/0039637) discusses fraud risk scores, [0069], and betweenness centrality, [0072].
Morimoto (US 2016/0371309) discusses fraud investigations, [0035], and betweenness centrality as an analysis algorithm, [0037].
Srinivasan (US 9,426,170) discusses betweenness centrality measures a node's centrality in a social network by calculating the number of shortest paths from all vertices to all others that pass through that node as an indicator of both the load and importance of a node, 5:5-5:17.
Aslam (US 2014/0195984) discusses betweenness centrality and shortest paths, [0071].
Lu (US 2012/0303348) discusses the betweenness centrality metric is determined as a summation of a ratio between the total number of the shortest paths between two of the nodes 42 and the number of those shortest paths that pass through the particular node, [0024].
Dupont (US 2012/0137367) discusses social network graphs and betweenness centrality, [1293].
Hjelm (US 2010/0082446) discusses betweenness centrality, [0050].
“Accelerating Graph Betweenness Centrality with CUDA”, July 23, 2014.  
“Director Networks and Credit Ratings”, April 2018.  Section 3, beginning on page 8, discusses centrality.  
Trabajo et al., “On dynamic network security: A random decentering algorithm on graphs”, June 22, 2018.  Page 658 notes “Betweenness point centrality quantifies the ratio of geodesics (shortest paths) linking two nodes passing through a third point vk with respect to all geodesics between them”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692